Lansden, J. Claimant, Charles D. Wood, seeks to recover under the provisions of the Workmen’s Compensation Act for a period of temporary total disability, and for partial loss of use of both his rig-ht leg and left arm, as a result of an accident arising out of and in the course of his employment in the Department of Public Works and Buildings, Division of Highways. The departmental report on file in this case reads in part as follows: “At approximately 8:00 P.M. on December 31, 1947, Mr. Wood was called out to operate a snow plow for the purpose of keeping certain sections of State maintained highways open to traffic during a snow storm. Mr. Wood ■continued to operate the plow throughout the night and until approximately 11:00 A.M. on January 1, 1948, when he was relieved. At about 11:30 A.M. this same ■day, Mr. Wood’s superior, Marvin McKirgan, called at the Wood home and requested Mr. Wood to take Ms personal car, a 1938 Ford sedan, secure some gasoline, and take it to a Division snow plow truck which had become stalled in a ditch filled with snow about six miles east of the village of Henry on Illinois .marked Boute No. 18 in Putnam County. Mr. Wood delivered the gasoline to the stalled truck and plow, - assisted in removing them from the ditch, and got into his car to return home. He had turned his car around and traveled easterly but a short distance when, due to the severity of the storm, heavy snow and wind, he was compelled to stop and remove the excess snow from the windshield of his car. “Just as his car came to a stop it was struck by a car approaching from the east and driven by Mr. Allen Ash of B.F.D. No. 4, Peoria. The force of the impact practically demolished both cars, and Mr. Wood received the injuries complained of.” Oral testimony at the hearing before Commissioner Young confirms the above. The uncontradicted medical testimony of Dr. B. W. Dysart of Henry, Illinois, attending physician, indicates that claimant has a 25 per cent loss of use of his right leg, and 15 per cent loss of use of his left arm. There are no questions in the record as to claimant’s compliance with all the jurisdictional requirements of the Workmen’s Compensation Act, and claimant is therefore entitled to an award uilder Section 8(e) thereof. Jennie Miglio, Hennepin, Illinois, was employed to take and transcribe the evidence before Commissioner Young. Charges in the amount of $30.00 were incurred for such services, wMch charges are fair, reasonable and customary, and an award is therefore entered in favor of Jennie Miglio for such amount. Claimant is 45 years of age, married, and had three children under 16 years of age dependent upon him for support on the date the accident occurred. His rate of pay was such as to entitle him to the maximum under the Workmen’s Compensation Act. All medical services have been paid for by respondent. An award is therefore entered in favor of claimant, Charles D. Wood, in the amount of $1,961.42 less the sum of $110.32, payment for non-productive time, or $1,851.10, all of which is accrued and is payable forthwith, and is made up as follows: 2 4/7 weeks temporary total disability at $23.40 per week, or.. .$ 60.17 25 per cent of 190 weeks times $23.40 for the partial loss of use of his right leg, or.................................... 1,111.50 15 per cent of 225 weeks times $23.40 for the partial loss of use of his left arm, or..................................... 789.75 $1,961.42 Less overpayment for non-productive time......7............ 110.32 $1,851.10 This award is subject to the approval of the Governor, as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees.” Supplemental Opinion Lansden, J. On September 23, 1949, an award was entered by this Court in favor of claimant, Charles D. Wood, in the amount of $1,851.10 under the provisions of the Workmen’s Compensation Act. Subsequently thereto respondent filed a petition to vacate or modify said award for the reason that claimant as a plaintiff in an action against one Alan L. Ash in the Circuit Court of Putnam County, Illinois, was paid the sum of $300.00 in settlement of an action at law brought by claimant for injuries arising out of the-same accident for which he brought his action in this. Court. Claimant answered respondent’s petition admitting-that the amount of $300.00 had been paid to claimant herein. Upon consideration of the petition and answer thereto, it is the conclusion of this Court that the award in favor of claimant, Charles’ D. Wood, should be reduced by $300.00, the same being the amount he received in settlement of his action at law in the Circuit Court of Putnam County, Illinois. The next to the last paragraph of our opinion filed herein on September 23, 1949, is hereby stricken and in lieu thereof is substituted the following paragraph: An award is therefore entered in favor of claimant,. Charles D. Wood, in the amount of $1,961.42 less the sum. of $110.32, payment for non-productive time, and further less the sum of $300.00 paid to claimant in settlement of' his action in the Circuit Court of Putnam County, Illinois, or $1,551.10, all of which is accrued and is payable forthwith, and is made up as follows: 2 4/7 weeks temporary total disability at $23.40 per week, or.. .$ 60.17 25 per cent of 190 weeks times $23.40 for the partial loss of use of his right leg, or.................................... 1,111.50’ 15- per cent of 225 weeks times $23.40 for the partial loss of use of his left arm, or..................................... 789.75 $1,961.42 Less overpayment for non-productive time................... 110.32 $1,851.10 Less amount received in settlement of an action at law in the Circuit Court of Putnam County, Illinois................... 300.00 $1,551.10